Citation Nr: 0809287	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  98-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a disorder manifested 
by rectal bleeding, to include as due to Agent Orange 
exposure.



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to January 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In his July 1998 
substantive appeal, the veteran requested a local hearing.  
In February 2000, he chose instead to have his accredited 
representative attend an informal conference with a Decision 
Review Officer.  In October 2002, the Board undertook 
development under authority then in effect.  In November 2003 
and August 2005, the case was remanded for completion of such 
development.

The Board notes that a claim of service connection for 
internal bleeding (diverticulitis) was previously denied by 
September 1996 and February 1997 rating decisions.  While the 
issue had been characterized as internal bleeding, those 
decisions were based on discussion and findings related to 
evidence of rectal bleeding.  In September 1996 and in March 
1997 the veteran submitted new evidence in support of his 
claim.  As he sent new evidence during the year following 
both the 1996 and 1997 rating decisions, and the rating 
decision on appeal ensued from those submissions, the 1996 
and 1997 rating decisions did not become final.  See 
38 C.F.R. § 3.156(b).  Hence, the claim has been 
characterized as an original service connection claim and not 
a claim to reopen based on new and material evidence.  The 
veteran is not prejudiced by being afforded such broader 
scope of review; the claim has been developed as a service 
connection claim throughout the appeal.


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. A disability manifested by rectal bleeding was not 
manifested in service, and such disability is not shown to be 
related to the veteran's service, to include as due to 
malaria or to exposure to Agent Orange therein.
CONCLUSION OF LAW

Service connection for a disability manifested by rectal 
bleeding is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
claim was originally decided prior to enactment of the VCAA), 
April 2001 and March 2004 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  August 2005, January 2007, and March 2007 letters 
also provided him with notice regarding the status and 
processing of his claim on remand.  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency in timing that 
may have occurred earlier in the process.  While he was not 
advised by letter of the criteria for rating a disability 
manifested by rectal bleeding, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  [Notably, a September 2007 
supplemental statement of the case did inform him of these 
criteria.]

The veteran's service medical records (SMRs) and pertinent 
private and VA treatment records have been secured.  The 
Board notes that its August 2005 remand asked the RO to 
obtain complete records of treatment from the American Lake 
VA Medical Center (VAMC) from 1974 to the present.  In 
February 2007, the VAMC responded to the RO's January 2007 
request for these records, attached records from August 1984 
to the present, and stated that "a copy of the information 
you requested is enclosed."  As this response did not send 
VA treatment records from 1974 to August 1984, but stated 
that the requested records were being sent, it indicates that 
there are no existing records from that time period; hence, 
the Board finds that all available VA treatment records have 
been associated with the claims file.  The RO arranged for a 
VA examination in November 2002 and addendum opinions in 
April 2004, August 2005, and March 2007.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The veteran's DD Form 214 shows that he served in Vietnam for 
one year, three months, and 10 days.  

SMRs show the veteran was treated for epigastric pain and 
vomiting in July 1965.  In May 1966, he complained of cramps, 
diarrhea, and vomiting; the diagnosis was acute 
gastroenteritis.  In September 1966, he complained of 
diarrhea and urgency on urination, but no frequency or 
burning.  A urinalysis was normal.  On January 1967 
separation examination, the anus and rectum and genito-
urinary system were noted to be normal.  The veteran provided 
a medical history that included stomach, liver, or intestinal 
trouble.  It appears he initially checked that he had piles 
or rectal disease, but he crossed that out and initialed it, 
indicating instead that he did not have piles or rectal 
disease.

November and December 1967 private treatment records from 
Hospital de la Concepcion show the veteran complained of 
severe left testicle pain with inflammation.  The diagnosis 
was acute left epididymitis.  Rectal examination findings 
were negative.  

On September 1984 Agent Orange registry examination, the 
veteran reported having two episodes of bright red blood per 
rectum, one year prior and two weeks prior.  He indicated 
that it was painless and that he had felt hemorrhoids.  He 
also reported having diarrhea frequently and intermittently 
since 1979 without constipation and normal bowel movements in 
between; symptoms had increased in frequency over the years 
and were occurring on almost a weekly basis.  The examiner 
noted he had possible Agent Orange exposure.  A November 1984 
VA letter to the veteran notified him of the findings of the 
September 1984 examination and stated that the episodes of 
rectal bleeding and diarrhea "may or may not be directly 
related to Agent Orange exposure."  

On February 1985 VA examination, the veteran reported having 
worsening diarrhea over the last two years, occurring 4-5 
times daily, with occasional 2-3 day periods of normal 
stools.  There was no pain with diarrhea.  The impression was 
"recurrent diarrhea suspicious for parasitic infection, 
though malabsorption or irritable colon [is] also possible."  
Stool testing was normal.

February 1993 private treatment records from Group Health 
Cooperative show the veteran had expelled a large pool of 
blood from his rectum a couple of days previously.  Rectal 
examination was negative; anoscopy revealed a few internal 
hemorrhoids.  The assessment was rectal bleeding that had 
decreased.  April 1993 flexible sigmoidoscopy and colonoscopy 
procedures revealed a single diverticulum that was possibly 
the cause of the bleeding.  In July 1993, he reported 
continuing to have occasional pink spotting in his stool and 
in the toilet bowl.   

On June 1996 VA examination, the veteran provided a history 
of bright red blood coming from his rectum less than a year 
after he got out of service; testing did not reveal anything.  
He reported last experiencing rectal bleeding three years 
prior.  Stool hemoccult was within normal limits.  The 
impression was history of bright red rectal bleeding, 
undefined.  

March and August 2000 letters from private physician M. S. of 
Group Health Cooperative described his treatment of the 
veteran for rectal bleeding.  The March 2000 letter indicated 
that work-up of the veteran was unremarkable for a source of 
rectal bleeding.  He noted the veteran had a known history of 
mild liver function abnormalities that he believed were due 
to fatty liver.  He opined that because the veteran did not 
have problems with abdominal discomfort, diarrhea, or blood 
in his stools prior to his service, but began having problems 
upon discharge, "there is a possible causal relationship 
between the patient's symptoms of rectal bleeding and 
abdominal pain."  The August 2000 letter corrected date 
errors in the March 2000 letter to the effect that the 
veteran was in service from 1995 to 1997.  He stated that on 
January 1967 separation examination the veteran had developed 
abdominal pain with episodic blood and was told it was due to 
gastroenteritis.  He noted the veteran had a history of 
exposure to Agent Orange during service and that it was his 
understanding that the chemical agent "can cause some 
gastrointestinal disturbance and [the veteran's] medical 
condition certainly would correspond with the 
gastrointestinal disorder."  He believed it "could be a 
correlative factor for his current ongoing symptoms."  

On November 2002 VA examination, the veteran reported 
diarrhea on a weekly basis with traces of blood without pain 
or anal protrusion.  He indicated this had occurred for the 
last 12-13 years, and last occurred in August 2002.  Rectal 
examination was normal with normal sphincter and prostate; 
there was pasty brown hemoccult negative stool.  The 
impression was gastroesophageal reflux disease and rectal 
bleeding.  

After subsequent review of the veteran's claims file, the 
November 2002 VA examiner prepared a March 2004 addendum 
report.  He indicated that all testing had been negative 
except for a single colon polyp at the junction of the 
descending and sigmoid colon and noted that rectal bleeding 
had never been documented by an observer.  He noted it was 
unlikely that the single diverticulum would produce recurrent 
rectal bleeding.  He provided the following opinion:

There has been no objective evidence of rectal 
bleeding or recurrent diarrhea.  There is no 
relationship of Agent Orange or malaria to 
chronic diarrhea or rectal bleeding. 

Irritable bowel syndrome can often be associated 
with recurrent diarrhea, but not with rectal 
bleeding, and as noted diarrhea has never been 
documented. 

An article on Malaria from the Centers for Disease Control 
website indicates that symptoms of malaria include fever, 
chills, sweats, headaches, nausea and vomiting, body aches, 
and general malaise and that relapses can occur after months 
or even years without symptoms.  

An August 2005 addendum opinion from the November 2002 VA 
examiner indicates that the veteran's records had again been 
reviewed, including the letters from Dr. M. S.  He provided 
the following opinion:

The veteran's complaints of chronic diarrhea have 
never been documented, and serial evaluations of 
his bowel have shown no abnormality that would 
produce these complaints.  There is no evidence 
of anemia from chronic bleeding. 

There is no evidence of the VA presumptive 
consequences of Agent Orange exposure which might 
be associated with recurrent diarrhea and rectal 
bleeding.  There has been no history or 
documentation of chronic malaria, and the chronic 
diarrhea and recurrent rectal bleeding are not 
usual accompaniment of malaria.

On a more likely than not basis, his complaints 
of current diarrhea and rectal bleeding have not 
been demonstrated to exist as consequences of his 
military illness.  There is no relationship of 
his complaints to Agent Orange or malaria.

On March 2007 claims file review, a VA examiner noted that 
his claims file review included the veteran's private 
medical records, SMRs, VA records, including previous VA 
examination reports, and the veteran's statements.  He 
concluded that rectal bleeding was less likely as not caused 
by or a result of episodes of gastroenteritis and diarrhea 
documented in the veteran's SMRs or due to his exposure to 
Agent Orange or malaria contracted in Vietnam in 1966.  He 
provided the following rationale for his opinion:

[There is] no record or documentation of melena, 
rectal bleeding, of any kind in SMRs.  No evidence 
of guaiac positive stools in SMRs.  Repeated GI 
workups from 1983 for epigastric pain and rectal 
bleeding with no etiology found.  There is no 
evidence in the medical literature suggesting a 
causal relationship between malaria and/or Agent 
Orange exposure and rectal bleeding.  His symptoms 
are more likely than not related to his fatty 
liver and the cause of that disorder which there 
is no evidence existed during his military service 
nor within a year of his discharge.  There is no 
information in the letters from Dr. [M. S.] nor in 
his medical workup years prior to connect the 
rectal bleeding to malaria, Agent Orange exposure 
nor to the episodes of gastroenteritis and 
diarrhea documented in [the] veteran's SMRs. 




C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If such a veteran has one of the following diseases 
associated with exposure to certain herbicide agents [to 
include Agent Orange], then that disease shall be considered 
to have been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Non-Hodgkin's lymphoma; Hodgkin's 
disease; acute and subacute peripheral neuropathy; chronic 
lymphocytic leukemia (CLL); multiple myeloma; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran alleges he has a disability that is manifested by 
rectal bleeding which is related to his exposure to 
herbicides or to contraction of malaria during service.  
Based on the evidence of record establishing that the veteran 
served in Vietnam, it is presumed (and is not in dispute) 
that he was exposed to herbicides in service.  However, the 
veteran's disability is not enumerated among the diseases the 
Secretary has determined are related to herbicide (Agent 
Orange) exposure. Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  The veteran may still 
establish service connection or such disability by competent 
and probative evidence showing that his disability is somehow 
related to service (including to Agent Orange exposure 
therein).  See Combee, 34 F.3d at 1042.

The record includes both medical evidence that tends to 
support the veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes a November 1984 VA letter and March and August 2000 
letters from Dr. M. S.; the evidence against his claim 
includes March 2004, August 2005, and March 2007 VA opinions.  
When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The November 1984 letter from a VA Agent Orange examiner 
indicates that rectal bleeding and frequent diarrhea "may or 
may not be directly related to Agent Orange exposure."  
While this letter raises the possibility that the veteran's 
rectal bleeding may be related to Agent Orange exposure, it 
is phrased in speculative terms and hence, lacks significant 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).

The March and August 2000 opinions from Dr. M. S. also have 
little probative weight as they are based on inaccurate 
factual premises.  The August 2000 opinion corrected dates 
that had been incorrect in the March 2000 opinion regarding 
the veteran's service; however, it still relies on inaccurate 
facts.  Specifically, Dr. M. S. stated that it was on January 
1967 service separation examination that the veteran 
developed a problem with abdominal pain and episodic blood.  
The veteran's SMRs actually indicate that he experienced 
abdominal pain and other symptoms, including diarrhea, in May 
and September 1966.  More importantly, the SMRs do not 
reflect or suggest that he experienced any type of episodic 
bleeding.  Hence, Dr. M. S.'s opinion that there was a 
relationship between the veteran's rectal bleeding and his 
service is based on inaccurate factual premises and has 
little probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

Dr. M. S.'s conclusions regarding the veteran's rectal 
bleeding and its relationship to Agent Orange exposure also 
hold little probative value.  He indicates that he 
"understands" Agent Orange "can cause some 
gastrointestinal disturbance"; he does not state where he 
obtained this understanding and does not provide any 
rationale or evidence to support his opinion that there is a 
correlation.  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  Hence, 
this opinion is inadequate for the Board to make an informed 
decision as to whether there is a direct relationship between 
the veteran's exposure to Agent Orange and rectal bleeding.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion").
The Board finds that the March 2004 and August 2005 VA 
examiner's opinions regarding the relationship of the 
veteran's disability to Agent Orange exposure also have 
little probative weight.  Specifically, while indicating that 
there is no presumptive relationship between Agent Orange and 
the veteran's disability, these opinions do not address 
whether there is evidence of a direct relationship between 
the chemical agent and the claimed disability.  See Stefl, 21 
Vet. App. at 123 (holding that a medical opinion addressing 
presumptive service connection but not direct service 
connection is "inadequate on its face").  Additionally, the 
examiner did not provide a clear rationale for his Agent 
Orange related opinions.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (finding that the thoroughness and detail 
of the opinion are important factors in assessing the 
probative value of a medical opinion).  

In contrast, the March 2007 VA examiner's opinion is based on 
a thorough review of the veteran's claims file, contains a 
rationale for the opinions provided, and addresses direct 
service connection, including as based on exposure to Agent 
Orange.  He described the veteran's rectal bleeding 
disability in sufficient detail, including his symptoms and 
treatment during service and post-service.  He also indicated 
that he could not locate any medical literature that 
suggested a relationship between exposure to herbicides or 
malaria and rectal bleeding.  He described a possible 
alternative cause for the veteran's rectal bleeding - 
specifically medical evidence that he had a fatty liver that 
did not present itself during service or in his first post-
service year.  Based on these findings, he concluded there 
was no evidence of record that connected the veteran's rectal 
bleeding to malaria, Agent Orange exposure, or episodes of 
gastroenteritis and diarrhea during service.  Hence, his 
opinion was based on clinical data and a clear rationale.  
See Bloom, 12 Vet. App. at 187; see also Black, 5 Vet. App. 
at 180.

The Board finds that the August 2005 VA examiner's discussion 
of the relationship between malaria and the veteran's 
disability has substantial probative weight.  In finding that 
the evidence does not support such a relationship, the 
examiner provided a clear rationale for his opinion by noting 
that the record does not contain a history or documentation 
of chronic malaria and that diarrhea and rectal bleeding are 
"not usual accompaniment[s] of malaria." 
The Board notes that the record contains no contrary opinions 
to the August 2005 and March 2007 opinions that found there 
was no evidence of a relationship between malaria and rectal 
bleeding.  It is also noteworthy that the record does not 
contain evidence of a diagnosis of malaria.  The veteran's 
own statements relating his current disability to malaria 
during service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places the greatest weight on the March 2007 VA opinion as it 
involved a thorough review of the record, contained a 
complete description of the history of the veteran's rectal 
bleeding disability, included a rationale for the opinions 
provided, and considered alternatives for the etiology of the 
veteran's rectal bleeding.  Additionally, the Board finds the 
August 2005 opinion persuasive of a conclusion that there is 
no relationship between malaria and a disability manifested 
by rectal bleeding.

The preponderance of the evidence is against the veteran's 
claim.  In such situation, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.


ORDER

Service connection for a disability manifested by rectal 
bleeding, to include as due to Agent Orange exposure, is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


